Case 1:18-cv-21914-RNS Document 36 Entered on FLSD Docket 05/21/2019 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO.: 18-21914-CIV-SCOLA

   CHARLENE MAJOR,

             Plaintiff,

   vs.

   CARNIVAL CORPORATION,

         Defendant.
  ______________________________________/

                   PLAINTIFF’S MOTION IN LIMINE TO EXCLUDE
                 EVIDENCE, TESTIMONY & ARGUMENT REGARDING
         EXPERTS’ EXPERIENCE WITH PLAINTIFF’S COUNSEL BEYOND 4 YEARS

          Plaintiff, by and through her undersigned counsel, hereby moves in limine with regard to

  any reference, argument, questioning or making comments about Plaintiff’s experts’ experience

  with Plaintiff’s counsel beyond 4 years, and in support thereof state as follows:

          1. During the depositions of Plaintiff’s experts, Defendant’s counsel made boundless

  inquiries regarding Plaintiff’s experts’ experience consulting and testifying for clients of Plaintiff’s

  counsel.

          2. Fed. R. Civ. P. 26(a)(2)(B)(v) limits disclosure of an expert’s litigation history to a

  period of 4 years: “a list of all other cases in which, during the previous 4 years, the witness testified

  as an expert at trial or by deposition”.

          3. Defendant and its counsel should be prevented from introducing evidence of the

  experience of Plaintiff’s experts in testifying for Plaintiff’s counsel and their law firms beyond a

  period of 4 years. Any evidence of Plaintiff’s experts’ experience consulting for Plaintiff’s counsel

  in other cases is clearly irrelevant and outside the scope of expert discovery under Fed. R. Civ. P.

  26. Any evidence of Plaintiff’s experts’ experience testifying for Plaintiff’s counsel in other cases
                                                      1
Case 1:18-cv-21914-RNS Document 36 Entered on FLSD Docket 05/21/2019 Page 2 of 3

                                                                 CASE NO.: 18-21914-CIV-SCOLA


  beyond 4 years is likewise clearly irrelevant and outside the scope of expert discovery under Fed.

  R. Civ. P. 26. Any evidence, reference or argument about Plaintiff’s experts’ experience with

  Plaintiff’s counsel beyond 4 years is also substantially more prejudicial than probative, so that it

  should be precluded under FRE 403.

         WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an Order

  precluding Defendant from presenting evidence, eliciting testimony, or making arguments about

  Plaintiff’s experts’ experience with Plaintiff’s counsel beyond 4 years.

                                        Certificate of Counsel

         Pursuant to Local Rule 7.1(a)(3), I hereby certify that counsel for the movants has

  conferred with counsel for Defendant in a good faith effort to resolve the issues raised in this

  motion, but counsel for Defendant has not agreed to the relief sought herein.

                                                Respectfully submitted,

                                                       DIMOND KAPLAN & ROTHSTEIN, P.A.
                                                       Plaintiff’s Co-Counsel
                                                       Offices at Grand Bay Plaza
                                                       2665 South Bayshore Drive, PH-2B
                                                       Miami, Florida 33133
                                                       Telephone:     (305) 374-1920
                                                       Facsimile:     (305) 374-1961
                                                       E-Mail:        cdrury@dkrpa.com

                                                       By:     s/ Christopher M. Drury
                                                               Christopher M. Drury
                                                               Fla. Bar No. 796751




                                                   2
Case 1:18-cv-21914-RNS Document 36 Entered on FLSD Docket 05/21/2019 Page 3 of 3

                                                                  CASE NO.: 18-21914-CIV-SCOLA


                                   CERTIFICATE OF SERVICE

         I hereby certify that on May 21, 2019, I electronically filed the foregoing document with

  the Clerk to the Court using CM/ECF. I also certify that the foregoing document is being served

  this day on all counsel of record or pro se parties identified on the below Service List in the manner

  specified, either via transmission of Notices of Electronic Filing generated by CM/ECF or in some

  other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                 s/ Christopher M. Drury
                                                 CHRISTOPHER M. DRURY


                                           SERVICE LIST

                                     MAJOR v. CARNIVAL CORP.

                                  CASE NO. 18-21914-CIV-SCOLA

   Tonya J. Meister, Esq.                               Curtis J. Mase, Esq.
   Fla. Bar No. 0629243                                 cmase@maselaw.com
   Courthouse Tower – Suite 750                         Victor J. Pelaez, Esq.
   44 W. Flagler Street                                 vpelaez@maselaw.com
   Miami, Florida 33130                                 MASE MEBANE & BRIGGS, P.A.
   Telephone: (305) 590-5570                            2601 South Bayshore Drive, Suite 800
   Attorney for Plaintiff                               Miami, Florida 33133
                                                        Telephone: (305) 377-3770
                                                        Facsimile: (305) 377-0080
                                                        Attorneys for Defendant




                                                    3
